 
  

Woh oN

. . N
0 106 RASE 1A £2 mI-00629-B) Document 1 Filed 08/07/19 Page 1

0) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT aye - 7. 2059

 

for the
Northern District of Texas CLERK U.S. DISTRICT COURT
By:
In the Matter of the Search of ) Deputy

(Briefly describe the property to be searched )

or identify the person by name and address) ) Case No. CL: (9 A tT - © 29
3 hard drives including a Western Digital 500 GB hard ) . a
drive, as further described in Attachment A, located at ) Fj LED UNDER SEAL

FBI Office in Dallas. )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

b hed ive its t ion), . :
PraWvatd drives inc Gai a Western Bigital 500 GB hard drive, located at FBI Office in Dallas, as further described in
Attachment A.

located in the Northern District of Texas , there is now concealed (identify the

 

 

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or. more):
ot evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §§ 2252 and 2252A Possession, Receipt of Child Pornography
18 U.S.C. § 2251 Production of Child Pornography

The application is based on these facts:

See attached Affidavit of FBI Special Agent Alison Garner.

Continued on the attached sheet.
(Delayed notice of _—__— days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
lien oder
—" Applicant's signature

Special Agent Alison Garner, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date {this _ a poi yurthle_

Signature

(/ Printed name and title

   

City and state: Fort Worth, Texas

 

 
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page 2of19 PagelD 2

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Alison Garner, a Special Agent with the Federal Bureau of Investigation, being

duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. J have been a Special Agent with the FBI since May 2018. I am currently
assigned to the FBI’s Child Exploitation Task Force in the Dallas Division. As a FBI
Special Agent, I am authorized to investigate violations relating to child exploitation and
child pornography, including the production, transportation, receipt, distribution, and
possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252, and 2252A. I
have gained experience in conducting these investigations through training and through
everyday work, including executing search warrants and interviewing individuals who
sexually exploit minors and who possess and trade child pornography. I have also
received training relating to the Innocent Images National Initiative, which includes
training in the investigation and enforcement of federal child pornography laws in which
computers and other digital media are used as a means for receiving, transmitting, and
storing child pornography. In addition, I have received specialized training in the
investigation and enforcement of federal child pornography laws, and have had the
opportunity to observe and review numerous examples of child pornography (as defined

in 18 U.S.C. § 2256) in all forms of media, including computer media.

Affidavit in Support of Application for Search Warrant (Taylor) - Page 1
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page 3of19 PagelD 3

2. The purpose of this application is to seize evidence of violations of 18
U.S.C. §§ 2251, 2252 and 2252A, Production, Possession and Receipt of Child
Pornography.

3. This affidavit is submitted in support of an application for a warrant to
search three hard drives (the SUBJECT DEVICES) as further described and depicted in
Attachment A, which is incorporated herein by reference. The SUBJECT DEVICES are
currently in the possession of law enforcement in the Northern District of Texas.

4. The information contained in this affidavit is based on my personal
knowledge and experience, my own investigation, and information provided by other law
enforcement officers and/or agents, and by Special Agent Christopher W. Thompson.
Because this affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth facts that I believe are necessary to establish probable
cause of evidence of violations of 18 U.S.C. §§ 2251, 2252 and 2252A are located within
the SUBJECT DEVICES.

BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

5. On August 5, 2019, SA Thompson spoke with C.S., a technical employee at
24 Hour Data located at 811 E. Plano Parkway, Suite 124, Plano, Texas. C.S. stated that
he is working a job in which a customer requested that 24 Hour Data recover data off of a
non-functioning hard drive. That customer is a business named “Nerds to Go,” located at

3115 S. Cooper Street, Arlington, Texas.

Affidavit in Support of Application for Search Warrant (Taylor) - Page 2
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page4of19 PagelD4

C.S. stated that after he repaired the drive, a standard quality assurance and data
validation check was conducted to ensure that data was indeed recovered. C.S. stated
that he observed thousands of files depicting the sexual exploitation of children,
including some which appeared to depict a stocky black male with a square beard
matching the description of the hard drive’s owner, Tyrone Alexander Taylor.

6. On August 6, 2019, SA Thompson spoke with T.S., owner of the business
Nerds To Go. T.S. stated that Tyrone Taylor had brought the hard drive to Nerds to Go
on June 22, 2019 for repairs after finding the company on Homeadvisor.com. Taylor
told T.S. that his daughter had knocked his laptop off of the sofa and the computer could
no longer boot from the hard drive. He requested that Nerds To Go repair the drive and
recover files, primarily documents and pictures. T.S. advised Taylor that Nerds To Go
was not equipped to conduct that type of hard drive repair but that they could refer it to a
third party company. Taylor decided not to pursue that offer and took the drive. On J uly
11, 2019, Taylor changed his mind and agreed to have a third party company evaluate
the drive for repairs, and he brought the drive back to Nerds To Go. Nerds to Go then
sent the hard drive to 24 Hour Data on July 12, 2019 for evaluation of repair.

7. 24 Hour Data conducted a preliminary examination and determined that the
drive could be repaired. They provided a price quote to T.S., who passed the quote on to
Taylor. Taylor said the price was too high and wanted a second price estimate. The
drive was then returned to Nerds To Go on July 17, 2019, and was later sent to Secure

Data Recovery Services.

Affidavit in Support of Application for Search Warrant (Taylor) - Page 3
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page5of19 PagelID5

Secure Data had the drive for approximately ten days and completed a second evaluation.
Neither evaluation actually recovered data; the evaluations were preliminary estimates of
repair. After considering both estimates, Taylor agreed to have the drive recovered by
24 Hour Data and paid Nerds To Go $1,385.00 for the services between July 29, 2019
and August 3, 2019. On July 30, 2019, Nerds To Go provided the hard drive to 24 Hour
Data for drive repair and data recovery. On the Nerds To Go invoice, the customer is
listed as Tyrone Taylor at address [redacted] Briaroaks Drive, Fort Worth, Texas 76140.

8. During this time, Taylor also requested that his laptop be configured to be
operational again. He brought a second hard drive to T.S. (Nerds To Go) who replaced it
in the laptop. T.S. installed Microsoft Windows and Microsoft Office on the laptop and
returned it to Taylor on July 24, 2019, in an operational state.

9. In conversations with T.S., Taylor stated that he was in the military and
some documents he needed from his service were on the hard drive. Taylor said he is a
disabled veteran suffering from PTSD for which he receives regular treatment. Taylor
further stated that he had planned to visit Costa Rica on Saturday, August 3, 2019, fora
one week family reunion but changed his mind because this would have his family
returning just prior to his daughter’s start of school.

10. On August 6, 2019, SA Thompson met C.S. at his place of business, 24
Hour Data. C.S. provided internal tracking documentation and the legal terms and

conditions to which Nerds To Go agreed during the negotiation.

Affidavit in Support of Application for Search Warrant (Taylor) - Page 4
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page6of19 PagelD 6

Part of the recovery process consists of data validation of recovery so a client’s request is
properly processed and billed. Part of this validation includes review of specifically
requested file recoveries; in this case, Taylor requested recovery of documents and
pictures,

11. C.S. replaced a hard drive head on Taylor’s drive at which time the drive
was partially readable, although some bad hard drive sectors were still present. C.S.
conducted a forensic acquisition of Taylor’s hard drive, which was placed on a Western
Digital 1 TB hard drive, further described in Attachment A. C.S. then made a working
logical copy of specific folders recovered from the drive, including the “Users” folder, to
be used to validate proper data recovery. This working copy was placed on a Toshiba
external 1 TB hard drive, further described in Attachment A.

12. C.S. stated that during his data recovery validation process, he successfully
recovered the “Users” folder of the hard drive. For validation, he reviewed media files.
Specifically, on a user Desktop folder, was a series of subfolders, each of which was
labeled and contained both images and videos. C.S. observed thousands of files which
appeared to depict the sexual exploitation of children, many of which appeared to be
homemade. Some of the files depicted an adult Caucasian woman performing oral sex on
the penis of a prepubescent boy in a folder labeled “Shannon.” Others showed a Hispanic
woman performing oral sex on the vagina of a prepubescent female. In other folders, a
person matching the description of Tyrone Taylor is seen with each of these women and
the children. In another image file, a Hispanic woman is seen getting a lower back tattoo
which reads “Tyrone Alexander Taylor.”

Affidavit in Support of Application for Search Warrant (Taylor) - Page 5
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page 7of19 PagelD 7

13. | C.S. showed SA Thompson one image file named 20170109 180008.jpg.
This file depicts an adult black male wearing a white sleeveless undershirt lying on a bed
with his pants down. A girl approximately 11 years of age wearing an orange shirt is
seen holding a cell phone and placing her tongue on the erect penis of the adult male.

The adult male is looking at the camera and smiling.

14. SA Thompson obtained Texas Department of Motor Vehicle records for
Tyrone Alexander Taylor. These records indicate a date of birth of [redacted] 1977 and
Texas driver’s license number of [redacted]443. SA Thompson reviewed the driver’s
license image, and it matches the adult black male depicted in file 20170109_ 180008. jpg.

15. According to C.S., the same adult black male is seen in a series of images
and videos with the woman depicted in the “Shannon” folder. In this series of files, the
woman and the man are with a twelve-year old boy, and all of them are having sex with
each other.

16. CS. recovered documents in addition to the media files. He identified one
document, which was an image of a driver’s license for Tyrone Taylor Alexander. The
birthdate and license number provided by C.S. match the driver’s license SA Thompson
obtained from the Department of Public Safety. C.S. also stated the image on the driver’s
license appeared to be the same adult black male in the pornographic files he recovered.

17. C.S. also recovered a Department of Veteran’s Affairs document with the
name of “Shannon Nichols” in the title. SA Thompson reviewed Accurint records for

Tyrone Alexander Taylor and observed that he is associated with “Shannon Nichols” at

Affidavit in Support of Application for Search Warrant (Taylor) - Page 6
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page 8of19 PagelD 8

address [redacted] Belzise Terrace, Fort Worth, Texas. SA Thompson then obtained
Texas Department of Motor Vehicle records for Shannon Nichols at that address.
These records indicate a date of birth of [redacted] 1979 and the driver’s license image
matches the woman depicted in the media files in the “Shannon” folder.

18. In C.S.’s review, he observed a series of images and videos in which at
least three adult women are engaging in sex with at least two different minor victims. All
three women are also seen in sexual images with the individual matching the description
of Tyrone Taylor. C.S. also observed the individual matching the description of
Tyrone Taylor sexually molesting at least two minor victims. C.S. estimates he
recovered several thousand sexually explicit image and video files from the drive.

19. Based on the interview, and SA Thompson’s observation of image file
20170109_180008.jpg, Taylor’s hard drive and the two drives produced by 24 Hour Data
were seized from 24 Hour Data and transported to the FBI Dallas Field Office at 1 Justice
Way, Dallas, Texas.

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

20. Based on my knowledge, training, and experience in child exploitation and
child pornography investigations, and the experience and training of other law
enforcement officers with whom I have had discussions, computers, computer
technology, and the Internet have revolutionized the manner in which child pornography
is produced and distributed. Computers serve five functions in connection with child

pornography: production, communication, distribution, storage and social networking.

Affidavit in Support of Application for Search Warrant (Taylor) - Page 7
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page9of19 PageID9

21. | Computers and cellular phones, along with the internet, permit adults to
target and communicate with children in Internet chat rooms and through social
networking sites. Frequently, they request photographs, including sexually explicit
photographs, of those children. Any photographs received may be saved, forwarded, or
downloaded to another computer, cellular phone, flash drive, or other electronic storage
device. Unless deleted, these photographs may be maintained on a device for an
indefinite period of time.

22. The computer’s ability to store images in digital form makes the computer
itself an ideal repository for child pornography. As with most digital technology,
communications made from a computer are often saved or stored on that computer or on
another electronic storage device, such as a flash drive. A forensic examiner often can
recover evidence that shows whether a computer or other electronic device contains peer-
to-peer software, when the computer was sharing files, and some of the files that were
uploaded or downloaded.

23. | Computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto a hard drive, deleted, or viewed via the
Internet. Electronic files downloaded to a hard drive can be stored for years at little or no
cost. Even when such files have been deleted, they can be recovered months or years
later using readily available forensic tools. When a person “deletes” a file on a home
computer, the data contained in the file does not actually disappear; rather, that data

remains on the hard drive until it is overwritten by new data.

Affidavit in Support of Application for Search Warrant (Taylor) - Page 8
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page10o0f19 PagelD 10

Therefore, deleted files, or remnants of deleted files, may reside in free space or slack
space - that is, in space on the hard drive that is not allocated to an active file or that is
unused after a file has been allocated to a set block of storage space - for long periods of
time before they are overwritten.

24, For a number of reasons, the use of computers has become one of the
preferred methods of trafficking in, trading, producing, and collecting child pornography
and other obscene material. Because the distribution of child pornography is illegal,
child pornography is not readily available through legitimate domestic businesses; in
contrast, child pornography is widely available via computer from individuals who trade
such materials on the Internet. Significantly, an individual can utilize a computer in the
privacy of his/her own home or office to locate and interact with other individuals
offering or seeking such materials. Moreover, he can do so without revealing his true
identity. The use of computers thus provides individuals interested in child pornography
or obscenity with a sense of privacy and secrecy. Computers also provide such
individuals with a convenient method of storing, organizing, and accessing their
collections and information concerning others who collect, trade, or distribute such
materials.

CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

25. Based upon my knowledge, experience, and training in child exploitation

and child pornography investigations, and the training and experience of other law

enforcement officers with whom I have had discussions, there are certain characteristics

Affidavit in Support of Application for Search Warrant (Taylor) - Page 9
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page11of19 PagelD 11

common to individuals involved in the transportation, receipt and collection of child
pornography:

a. Child pornography collectors usually start collecting child
pornography by obtaining free images and videos of child pornography widely available
on the internet on various locations and then escalate their activity by proactively
distributing images they have collected, often for the purposes of trading images of child
pornography with others, as a method of adding to their own collection of child
pornography.

b. Child pornography collectors may receive sexual gratification,
stimulation, and satisfaction from contact with children; or from fantasies they may have
viewing children engaged in sexual activity or in sexually suggestive poses, such as in
person, in photographs, or other visual media; or from literature describing such activity.

C, Collectors of child pornography may collect sexually explicit or
suggestive materials, in a variety of media, including photographs, magazines, motion
pictures, videotapes, books, slides and/or drawings or other visual media.

Child pornography collectors oftentimes use these materials for their own sexual arousal
and gratification. Further, they may use these materials to lower the inhibitions of
children they are attempting to seduce, to arouse the selected child partner, or to
demonstrate the desired sexual acts.

d. Collectors of child pornography often maintain their collections that

are in a digital or electronic format in a safe, secure and private environment.

Affidavit in Support of Application for Search Warrant (Taylor) - Page 10
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page12o0f19 PagelD 12

These collections are often maintained for several years and are kept close by, usually at
the collector’s residence, to enable the collector to view the collection, which is valued
highly.

e. Child pornography collectors also may correspond with and/or meet
others to share information and materials; rarely destroy correspondence from other child
pornography distributors/collectors; conceal such correspondence as they do their
sexually explicit material; and often maintain lists of names, addresses, and telephone
numbers of individuals with whom they have been in contact and who share the same
interests in child pornography.

f. Collectors of child pornography prefer not to be without their child
pornography for any prolonged time period. This behavior has been documented by law
enforcement officers involved in the investigation of child pornography throughout the
world.

g. Given the voluminous number of images and videos discovered on
Taylor’s hard drive, Taylor’s participation in sexual abuse of minors as well as the
creation of visual depictions of those minors engaged in sexually explicit conduct, I

believe Taylor is a collector of child pornography.

CONCLUSION
26. _ Based on the above information, there is probable cause to believe that the

items described in Attachment B are presently located within the SUBJECT DEVICES,

Affidavit in Support of Application for Search Warrant (Taylor) - Page 11
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page130f19 PagelD 13

as set forth in Attachment A, and that these items constitute evidence, fruits and
instrumentalities of violations of 18 U.S.C. §§ 2251, 2252 and 2252A. Accordingly, I
respectfully request that the Court authorize the search of the SUBJECT DEVICES and

the seizure of the evidence and instrumentalities of the above violations of federal law

and related contraband.

oll pane earner

Alison Garner
Special Agent
Federal Bureau of Investigation

we

Subscribed and sworn to before me on this 7 day of August, 2019 at___
/: S$ p.m., in Fort Worth, Texas.

 

JEFFREYL. ZURETON
UNITED STATES MAGISTRATE JUDGE

Affidavit in Support of Application for Search Warrant (Taylor) - Page 12
Case 4:19-mj-00629-BJ Document1i Filed 08/07/19 Page14o0f19 PagelD 14

ATTACHMENT A
DESCRIPTION OF THE SUBJECT DEVICES TO BE SEARCHED

The following devices currently located at FBI Dallas Field Office at 1 Justice Way,
Dallas, Texas:

A Western Digital 500 GB hard drive, model WD5000BPVX bearing serial number
WXAIA37609ZY. “Product of Malaysia” is printed on the drive label. This item is the

original hard drive provided by Tyrone Taylor.

25
28
eS
Peo
Se
th
Rog
Ng
c..38

 

Attachment A
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page15o0f19 PagelD 15

A Western Digital 1 TB hard drive, model WD10SDZW bearing serial number

WXFIA288V7TR. This item contains a forensic acquisition of the Western Digital 500
GB hard drive, produced by 24 Hour Data.

ox

0086-T2A12
TN LB307EH

 

Attachment A
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page16o0f19 PagelD 16

A Toshiba | TB external hard drive, model DTB310 bearing serial number
TIPXSIGLSTT1. This item contains a logical copy of files from the Western Digital 500

GB hard drive, produced by 24 Hour Data.

i

ry ‘4 Ouro yl

CLE MRL ae
EB N DEAE

 

Attachment A
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page17of19 PagelD 17

ATTACHMENT B

DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED
The devices described in Attachment A and all records on the devices that relate to
violations pertaining to the illegal production, distribution, receipt, and possession of
child pornography, 18 U.S.C. §§ 2251, 2252 and 2252A, including but not limited to:

1. Evidence of user attribution showing who used or owned the devices at the
time the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history;

2. Any and all notes, documents, records, or correspondence, in any format
and medium (including, but not limited to, envelopes, letters, papers, email messages,
chat logs and electronic messages, and handwritten notes) pertaining to the production,
possession, receipt, or distribution of child pornography as defined in 18 U.S.C. § 2256;

3. In any digital format and medium, all originals, computer files, copies, and
negatives of child pornography and visual depictions of minors engaged in sexually
explicit conduct as defined in 18 U.S.C. § 2256, or child erotica;

4. Any and all digital diaries, address books, names, and lists of names and
addresses of individuals who may have been contacted by the operator of the computer or
by other means for the purpose of producing, distributing or receiving child pornography
and visual depictions of minors engaged in sexually explicit conduct as defined in 18
ULS.C. § 2256;

5, Any and all digital notes, documents, records, or correspondence, in any
format or medium (including, but not limited to, envelopes, letters, papers, email
messages, chat logs and electronic messages, and handwritten notes), identifying persons
transmitting, through interstate or foreign commerce by any means, including, but not
limited to, by the United States Mail or by computer, any child pornography as defined in
18 U.S.C. § 2256;

6. Any and all digital notes, documents, records, or correspondence, in any
format or medium (including, but not limited to, envelopes, letters, papers, email
messages, chat logs and electronic messages, other digital data files and web cache
information) concerning the production, receipt, transmission, or possession of any child
pomography as defined in 18 U.S.C. § 2256;

Attachment B
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page18o0f19 PagelD 18

7. Any and all digital notes, documents, records, or correspondence, in any
format or medium (including, but not limited to, envelopes, letters, papers, email
messages, chat logs and electronic messages, and other digital data files) concerning
communications between individuals about child pornography or the existence of sites on
the Internet that contain child pornography or that cater to whose with an interest in child
pornography.

8. Any and all digital notes, documents, records, or correspondence, in any
format or medium (including, but not limited to, envelopes, letters, papers, email
messages, chat logs and electronic messages, and other digital data files) concerning
membership in online groups, clubs, or services that provide or make accessible child
pornography to members.

9. Any and all digital records, documents, invoices and materials, in any
format or medium (including, but not limited to, envelopes, letters, papers, email
messages, chat logs and electronic messages, and other digital data files) that concern any
accounts with an Internet Service Provider.

10. Any and all digital records, documents, invoices and materials, in any
format or medium (including, but not limited to, envelopes, letters, papers, email
messages, chat logs and electronic messages, and other digital data files) that concern
online storage or other remote computer storage, including, but not limited to, software
used to access such online storage or remote computer storage, user logs or archived data
that show connection to such online storage or remote computer storage, and user logins
and passwords for such online storage or remote computer storage.

11. Any and all visual depictions of minors.

12. Any and all digital address books, mailing lists, supplier lists, mailing
address labels, and any and all documents and records, in any format or medium
(including, but not limited to, envelopes, letters, papers, email messages, chat logs and
electronic messages, and other digital data files), pertaining to the preparation, purchase,
and acquisition of names or lists of names to be used in connection with the purchase,
sale, trade, or transmission, through interstate or foreign commerce by any means,
including by the United States Mail or by computer, any child pornography as defined in
18 U.S.C. § 2256(8) or any visual depiction of minors engaged in sexually explicit
conduct, as defined in 18 U.S.C. § 2256(2).

13. Any and all digital diaries, notebooks, notes, and any other records
reflecting personal contact and any other activities with minors visually depicted while

engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

14. Records of Internet Protocol addresses used; and

Attachment B
Case 4:19-mj-00629-BJ Document1 Filed 08/07/19 Page19o0f19 PagelD 19

15. Records of internet activity, including firewall logs, caches, browser history
and cookies, “bookmarked” or “favorite” web pages, search terms that the user entered
into any internet search engine, and records of user-typed web addresses.

Attachment B
